

117 HRES 501 IH: Supporting the members of the 87th Texas Legislature who fought against the State’s Senate Bill 7 with every tool they had.
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 501IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Green of Texas (for himself, Ms. Jackson Lee, Ms. Garcia of Texas, Mr. Castro of Texas, Mr. Doggett, Mr. Veasey, Mr. Cuellar, Ms. Johnson of Texas, Mr. Vela, Mr. Vicente Gonzalez of Texas, Mr. Allred, Mrs. Fletcher, and Ms. Escobar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the members of the 87th Texas Legislature who fought against the State’s Senate Bill 7 with every tool they had.Whereas members of the 87th Texas Legislature expressed opposition to Senate Bill 7 by walking out and voting against it;Whereas members of the Texas House of Representatives for the 87th Legislature are recognized as a coalition of the courageous for their valiant efforts to uphold voting rights for all Texans;Whereas Senate Bill 7 would adversely impact voting rights, especially for marginalized communities;Whereas this coalition of the courageous joins the ranks of a group of Texas Representatives and Senators who employed the procedural walkout tactic in 2003 to delay voted on mid-Census redistricting;Whereas Senate Bill 7 is just one of many recent iterations of State-sanctioned voter suppression reported across the United States, with an overall total of 389 voter restriction bills introduced in 48 States during 2021 legislative sessions according to the Brennan Center;Whereas due to the increase in voter restriction and suppression legislation coupled with the upcoming 56th anniversary of the enactment of the Voting Rights Act of 1965, it is imperative that Congress pass H.R. 1, the For the People Act, and H.R. 4, the John Lewis Voting Rights Advancement Act, to preserve the right to free, fair, and safe elections for all Americans; andWhereas the following Texas Democrats fought against the State’s Senate Bill 7 with every tool they had: Representatives Joe Deshotel (HD–22), Ron Reynolds (HD–27), Ryan Guillen (HD–31), Abel Herrero (HD–34), Oscar Longoria (HD–35), Sergio Muñoz, Jr., (HD–36), Alex Dominguez (HD–37), Eddie Lucio III (HD–38), Armando Martinez (HD–39), Terry Canales (HD–40), Bobby Guerra (HD–41), Richard Peña Raymond (HD–42), Erin Zwiener (HD–45), Sheryl Cole (HD–46), Vikki Goodwin (HD–47), Donna Howard (HD–48), Gina Hinojosa (HD–49), Celia Israel (HD–50), Eddie Rodriguez (HD–51), James Talarico (HD–52), Michelle Beckley (HD–65), Eddie Morales (HD–74), Mary Gonzalez (HD–75), Claudia Ordaz Perez (HD–76), Lina Ortega (HD–77), Joe Moody (HD–78), Art Fierro (HD–79), Tracy King (HD–80), Ramon Romero, Jr., (HD–90), Nicole Collier (HD–95), Jasmine Crockett (HD–100), Chris Turner (HD–101), Ana Maria Ramos (HD–102), Rafael Anchia (HD–103), Jessica Gonzalez (HD–104), Terry Meza (HD–105), Victoria Neave (HD–107), Carl Serman (HD–109), Toni Rose (HD–110), Yvonne Davis (HD–111), Rhetta Bowers (HD–113), John Turner (HD–114), Julie Johnson (HD–115), Trey Martinez Fischer (HD–116), Philip Cortez (HD–117), Leo Pacheco (HD–118), Elizabeth Campos (HD–119), Barbara Gervin Hawkins (HD–120), Diego Bernal (HD–123), Ina Minjarez (HD–124). Ray Lopez (HD–125), Alma Allen (HD–131), Ann Johnson (HD–134), Jon E. Rosenthal (HD–135), John Bucy III (HD–136), Gene Wu (HD–137), Jarvis Johnson (HD–139), Armando Walle (HD–140), Senfronia Thompson (HD–141), Harold V. Dutton, Jr., (HD–142), Ana Hernandez (HD–143), Mary Ann Perez (HD–144), Christina Morales (HD–145), Shawn Thierry (HD–146), Garnet F. Coleman (HD–147), Penny Morales Shaw (HD–148), Hubert Vo (HD–149), Carol Alvarado (SD–6), Beverly Powell (SD–10), Borris L. Miles (SD–13), Sarah Eckhardt (SD–14), John Whitmire (SD–15), Nathan Johnson (SD–6), Roland Gutierrez (SD–20), Judith Zaffirini (SD–21), Royce West (SD–23), José Menéndez (SD–26), Eddie Lucio, Jr. (SD–27), and César Blanco (SD–29): Now, therefore, be itThat the House of Representatives supports the members of the 87th Texas Legislature who fought against the State’s Senate Bill 7 with every tool they had.